EX 99.28(p)(6) The following is the Code of Ethics for Capital Group, which includes Capital Research and Management Company (CRMC), the investment adviser to American Funds, and those involved in the distribution of the funds, client support and services; and Capital Group International Inc. (CGII), which includes Capital Guardian Trust Company and Capital International Inc.The Code of Ethics applies to all Capital associates. Guidelines Capital Group associates are responsible for maintaining the highest ethical standards when conducting business, regardless of lesser standards that may be followed through business or community custom.In keeping with these standards, all associates must place the interests of fund shareholders and clients first. Capital’s Code of Ethics requires that all associates:(1) act with integrity, competence and in an ethical manner; (2) comply with applicable U.S. federal securities laws, as well as all other applicable laws, rules and regulations; and (3) promptly report violations of the Code of Ethics, as outlined below. As part of the Code of Ethics, Capital has adopted the guidelines and policies below to address certain aspects of Capital’s business.In the absence of specific guidelines and policies on a particular matter, associates must keep in mind and adhere to the requirements of the Code of Ethics set forth above. It is important that all associates comply with the Code of Ethics, including its related guidelines and policies.Failure to do so could result in disciplinary action, including termination. Questions regarding the Code of Ethics may be directed to the Code of Ethics Team. Protecting sensitive information Antifraud provisions of U.S. securities laws as well as the laws of other countries generally prohibit persons in possession of material non-public information from trading on or communicating the information to others.Associates who believe they may have material non-public information should contact a member of the Legal staff.Please see below for a summary of the Insider Trading Policy. Associates are responsible for safeguarding confidential information relating to investment research and fund and client holdings, including analyst research reports, investment meeting discussions/notes, and current fund/client transaction information.Associates should not trade based on Capital’s confidential and proprietary investment information. Other types of information (for example, marketing plans, employment issues and shareholder identities) may also be confidential and should not be shared with individuals outside the company (except those retained to provide services for Capital). Code of Ethics
